SUPPLEMENTAL OPINION ON DENIAL OF REHEARING JUSTICE WILSON delivered the opinion of the court:  Upon denial of petition for rehearing, Swap Shop, Inc., in its petition for rehearing, has contended that failure of M & R, appellee, to file a brief or appearance justifies pro forma reversal. We disagree. It is well-established that reversal is not automatic in the event appellee fails to file a brief. A considered judgment of the trial court should not be set aside without some consideration of the merits of the appeal. First Capitol Mortgage Corp. v. Talandis Construction Corp. (1976), 63 Ill. 2d 128, 345 N.E.2d 493; Roqueplot v. Roqueplot (1980), 88 Ill. App. 3d 59, 410 N.E.2d 441.  Swap Shop, Inc. further contends that there has been a misapprehension of pleadings and facts in the record in affirming the trial court’s dismissal of count IV of the amended complaint as to those several defendants collectively referred to as M & R. They assert that we failed tó address the issue that an unlawful combination among the M&R defendants existed, independently of the so-called Cohen defendants. However, plaintiff did not properly preserve this issue for review, either at the trial level or on appeal. Thus, Swap Shop, Inc., has waived consideration of the merits of this argument. Rome v. Commonwealth Edison Co. (1980), 81 Ill. App. 3d 776, 401 N.E.2d 1032; Walker v. Board of Police & Fire Commissioners (1979), 77 Ill. App. 3d 958, 397 N.E.2d 2. Petition for rehearing is denied. SULLIVAN, P. J., and LORENZ, J., concur.